Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) made this 28th day of April, 2009
between PerkinElmer, Inc., a Massachusetts corporation (hereinafter called the
“Company”), and Frank Anders Wilson (hereinafter referred to as the “Employee”).

WITNESSETH:

WHEREAS, the Company wishes to employ the Employee in a management position; and

WHEREAS, the Employee hereby agrees to the compensation herein provided and
agrees to serve the Company to the best of his ability during the period of this
Agreement.

NOW, THEREFORE, in consideration of the sum of One Dollar, and of the mutual
covenants herein contained, the parties agree as follows:

 

1.    (a)    Except as hereinafter otherwise provided, the Company agrees to
employ the employee in a management position with the Company, and the Employee
agrees to remain in the employment of the Company in that capacity for a period
of one year from the date hereof and from year to year thereafter until such
time as this Agreement is terminated in accordance with Paragraph 5

 

  (b) The Company will, during each year of the term of this Agreement, place in
nomination before the Board of Directors of the Company the name of the Employee
for election as an Officer of the Company except when a notice of termination
has been given in accordance with Paragraph 5(b).

 

2. The Employee agrees that, during his period of employment, he shall, to the
best of his ability, perform his duties, and shall devote his full business
time, best efforts, business judgment, skill and knowledge to the advancement of
the Company and its interests and to the discharge of his duties and
responsibilities hereunder. The Employee shall not engage in any business,
profession or occupation which would conflict with the rendition of the
agreed-upon services, either directly or indirectly, without the prior approval
of the Board of Directors.

 

3. During the period of his employment under this Agreement, the Employee shall
be compensated for his services as follows:

 

  (a) Except as otherwise provided in this Agreement, he shall be paid a salary
during the period of this Agreement at a base rate to be determined by the
Company on an annual basis. Except as provided in Paragraph 3(d), such annual
base salary shall under no circumstances be fixed at a rate below the annual
base rate then currently in effect;

Employment Agreement



--------------------------------------------------------------------------------

  (b) He shall be reimbursed for any and all monies expended by him in
connection with his employment for reasonable and necessary expenses on behalf
of the Company in accordance with the policies of the Company then in effect;

 

  (c) He shall be eligible to participate under any and all bonus, benefit,
pension, compensation, and equity and incentive plans which are, in accordance
with Company policy and the terms of the plan, available to persons in his
position (within the limitation as stipulated by such plans). Such eligibility
shall not automatically entitle him to participate in any such plan;

 

  (d) If, because of adverse business conditions or for other reasons, the
Company at any time puts into effect salary reductions applicable at a single
rate to all management employees of the Company generally, the salary payments
required to be made under this Agreement to the Employee during any period in
which such general reduction is in effect may be reduced by the same percentage
as is applicable to all management employees of the Company generally. Any
benefits made available to the Employee which are related to base salary shall
also be reduced in accordance with any salary reduction.

 

4.    (a)    So long as the Employee is employed by the Company and for a period
of one year after the termination or expiration of employment, the Employee will
not directly or indirectly: (i) as an individual proprietor, partner,
stockholder, officer, employee, director, joint venturer, investor, lender, or
in any other capacity whatsoever (other than as the holder of not more than one
percent (1%) of the total outstanding stock of a publicly held company), engage
directly or indirectly in any business or entity which competes with the
business conducted by the Company or its affiliates in any city or geographic
area in which the Company or its affiliates conduct material operations at the
time of termination of employment under this Agreement, except as approved in
advance by the Board after full and adequate disclosure; or (ii) recruit,
solicit or induce, or attempt to induce, any employee or employees or consultant
or consultants of the Company to terminate their employment with, to otherwise
cease their relationship with, the Company; or (iii) solicit, divert or take
away, or attempt to divert or to take away, the business or patronage of any of
the clients, customers or accounts, of the Company.

 

  (b) If any restriction set forth in this Paragraph 4 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographical area, it shall be interpreted to extend only over the maximum
period of time, range of activities or geographic area as to which it may be
enforceable.

 

  (c) The restrictions contained in this Paragraph 4 are necessary for the
protection of the business and goodwill of the Company and are considered by the
Employee to be reasonable for such purpose. The Employee agrees that any breach
of this Paragraph 4 will cause the Company substantial and irrevocable damage
and therefore, in the event of any such breach, in addition to such other
remedies which may be available, the Company shall have the right to seek
specific performance and injunctive relief.

 

2

Employment Agreement



--------------------------------------------------------------------------------

  (d) The Employee agrees to sign and be bound by the Employee Patent and
Proprietary Information Utilization Agreement in the form attached hereto.

 

  (e) During the period of his employment by the Company or for any period
during which the Company shall continue to pay the Employee his salary under
this Agreement, whichever shall be longer, the Employee shall not in any way
whatsoever aid or assist any party seeking to cause, initiate or effect a Change
in Control of the Company as defined in Paragraph 6 without the prior approval
of the Board of Directors.

 

5. Except for the Employee covenants set forth in Paragraph 4, which covenants
shall remain in effect for the periods stated therein, and subject to Paragraph
6, this Agreement shall terminate upon the happening of any of the following
events and (except as provided herein) all of the Company’s obligations under
this Agreement, including, but not limited to, making payments to the Employee
shall cease and terminate:

 

  (a) On the effective date set forth in any resignation submitted by the
Employee and accepted by the Company, or if no effective date is agreed upon,
the date of receipt by the Company of such resignation letter;

 

  (b) On the date set forth in a written notice of termination given by the
Company to the Employee (the “Paragraph 5(b) Termination Date”);

 

  (c) At the death of the Employee;

 

  (d) At the termination of the Employee for cause. As used in the Agreement,
the term “cause” shall mean:

 

  (i) Misappropriating any funds or property of the Company;

 

  (ii) Unreasonable refusal to perform the duties assigned to him under this
Agreement;

 

  (iii) Conviction of a felony;

 

  (iv) Continuous conduct bringing notoriety to the Company and having an
adverse effect on the name or public image of the Company;

 

  (v) Violation of the Employee’s covenants as set forth in Paragraph 4 above;
or

 

  (vi) Continued failure by the Employee to observe any of the provisions of
this Agreement after being informed of such breach.

 

3

Employment Agreement



--------------------------------------------------------------------------------

  (e) Twelve months after written notice of termination (a “Disability
Termination Notice”) is given by the Company to the Employee based on a
determination by the Board of Directors that the Employee is disabled (which,
for purposes of this Agreement, shall mean that the Employee is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than twelve months, with
such determination to be made by the Board of Directors, in reliance upon the
opinion of the Employee’s physician or upon the opinion of one or more
physicians selected by the Company). A Disability Termination Notice shall be
deemed properly delivered if given by the Company to the Employee on the 180th
day of continuous disability of the Employee. Notwithstanding the foregoing, if,
during the twelve-month period following proper delivery of a Disability
Termination Notice as aforesaid, the Employee is no longer disabled and is able
to return to work, such Disability Termination Notice shall be deemed
automatically rescinded upon the Employee’s return to work, and the employment
of the Employee shall continue in accordance with the terms of this Agreement.
During the first 180 days of continuous disability of the Employee, the Company
will make monthly payments to the Employee in an amount equal to the difference
between his base salary and the benefits received by the Employee under the
Company’s Short-Term Disability Income Plan. During the twelve-month period
following proper delivery of a Disability Termination Notice as aforesaid, the
Company will make monthly payments to the Employee in an amount equal to the
difference between his base salary and the benefits provided by the Company’s
Long-Term Disability Plan. If any payments to the Employee under the Company’s
Long-Term Disability Plan are not subject to federal income taxes, the payments
to be made directly by the Company pursuant to the preceding sentence shall be
reduced such that the total amount received by the Employee (from the Company
and from the Long-Term Disability Plan), after payment of any income taxes, is
equal to the amount that the Employee would have received had he been paid his
base salary, after payment of any income taxes on such base salary.

 

  (f)

In the event of the termination of the Employee by the Company pursuant to
Paragraph 5(b) above, and subject to the Employee’s full execution of a
severance agreement and release drafted by and satisfactory to counsel for the
Company, the Employee shall, for a period of one year from the Paragraph 5(b)
Termination Date, (i) continue to receive his Full Salary (as defined below),
which shall be payable in accordance with the payment schedule in effect
immediately prior to his employment termination, and (ii) continue to be
entitled to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to his termination. For purposes of this Agreement, “Full Salary” shall mean the
Employee’s annual base salary, plus the amount of any bonus or incentive
payments (excluding payments under the Company’s long-term incentive program)
earned or received by the Employee

 

4

Employment Agreement



--------------------------------------------------------------------------------

 

with respect to the last full fiscal year of the Company for which all bonus or
incentive payments (excluding payments under the Company’s long-term incentive
program) to be made have been made.

 

  (g) In the event of a termination of employment pursuant to Paragraph 5(a),
(c) or (d), the Company shall pay the Employee his base salary through the date
of termination of employment. The Employee shall not be entitled to receive any
bonus payment or other additional compensation beyond his date of termination.

 

6.    (a)    In the event of a Change in Control of the Company (as defined
below),

 

  (i) The provisions of this Agreement shall be amended as follows:

 

  (A) Paragraph l(a) shall be amended to read in its entirety as follows:

“Except as hereinafter otherwise provided, the Company agrees to continue to
employ the Employee in a management position with the Company, and the Employee
agrees to remain in the employment in the Company in that capacity, for a period
of three (3) years from the date of the Change in Control. Except as provided in
Paragraph 3(d), the Employee’s salary as set forth in Paragraph 3(a) and his
other employee benefits pursuant to the plans described in Paragraph 3(c) shall
not be decreased during such period.”

 

  (B) Paragraph 5(a) shall be amended by the addition of the following provision
at the end of such paragraph:

“provided that the Employee agrees not to resign, except for Good Reason (as
defined below), during the one-year period following the date of the Change in
Control.”

 

  (C) Paragraph 5(b) shall be deleted in its entirety.

 

  (D) Paragraph 5(f) shall be amended to read in its entirety as follows:

“Notwithstanding the foregoing provisions, if, within 36 months following the
occurrence of a Change in Control, the Employee’s employment by the Company is
terminated (i) by the Company other than for cause, which shall not include any
failure to perform his duties hereunder after giving notice or termination for
Good Reason, disability or death or (ii) by the Employee for Good Reason,
(A) the Company shall pay to the Employee, on the date

 

5

Employment Agreement



--------------------------------------------------------------------------------

of his employment termination a lump sum cash payment in an amount equal to the
sum of (x) his unpaid base salary through the date of termination, (y) a pro
rata portion of his prior year’s bonus and (z) his Full Salary (as defined
below) multiplied by two (provided, however, that if the Change in Control is
not described in Section 409(a)(2)(v) of the Internal Revenue Code of 1986, as
amended (the “Code”) or if the termination occurs after the second anniversary
of the Change in Control, such payment shall be made on the same schedule as
provided in Paragraph 5(f) prior to the application of this Paragraph 6), and
(B) the Employee shall for 24 months following such termination of employment be
eligible to participate in all employee benefit plans and arrangements of the
Company (such as life, health and disability insurance and automobile
arrangements but excluding qualified retirement plans, incentive arrangements
and grants of equity awards) to the same extent (including coverage of
dependents, if any) and upon the same terms as were in effect immediately prior
to the Change in Control to the extent the Employee was then eligible to
participate in such benefit plans and arrangements of the Company. For purposes
of this Agreement, “Full Salary” shall mean the Employee’s then current annual
base salary, plus the amount of any bonus or incentive payments (excluding the
cash portion of the Company’s long-term incentive program) received by the
Employee with respect to the last full fiscal year of the Company prior to the
Change in Control for which all bonus or incentive payments (excluding the cash
portion of the Company’s long-term incentive program) to be made have been
made.”

 

  (E) Paragraph 8 shall be amended to read in its entirety as follows:

“The Employee may pursue any lawful remedy he deems necessary or appropriate for
enforcing his rights under this Agreement following a Change in Control of the
Company, and all costs incurred by the Employee in connection therewith
(including without limitation attorneys’ fees) shall be promptly reimbursed to
him by the Company, regardless of the outcome of such endeavor.”

 

6

Employment Agreement



--------------------------------------------------------------------------------

  (ii) The Employee’s outstanding restricted stock, option awards, or similar
equity awards shall fully vest, and the vested option awards shall remain
exercisable through the period ending on the earlier of:

 

  (A) the later of (I) the third anniversary of the Change in Control or (II)
the first anniversary of the date the Employee’s employment with the Company
terminates, or

 

  (B) the expiration of the original term of the option.

 

  (iii) Payments under this Agreement or any other plan or arrangement covering
the Employee shall be made without regard to whether the deductibility of such
payments (or any other “parachute payments,” as that term is defined in
Section 280G of the Code, to or for the benefit of the Employee) would be
limited or precluded by Section 280G and without regard to whether such payments
(or any other “parachute payments” as so defined in said Section 280G ) would
subject the Employee to the federal excise tax levied on certain “excess
parachute payments” under Section 4999 of the Code (the “Excise Tax”). The
Employee shall be entitled to receive one or more payments (each, a “Gross-Up
Payment”) which shall be an amount equal to the sum of (a) the Excise Tax
imposed on any parachute payment, whether or not payable under this Agreement,
and (b) the amount necessary to pay all additional taxes imposed on (or
economically borne by) the Employee (including the Excise Tax, state and federal
income taxes and all applicable withholding taxes) attributable to the receipt
of a Gross-Up Payment, computed assuming the application of the maximum tax
rates provided by law. The determination of a Gross-Up Payment shall be made at
the Company’s expense by the Company’s independent auditors or by such other
certified public accounting firm as the Board of Directors of the Company may
designate prior to a Change in Control of the Company. A Gross-Up Payment shall
be made at least 14 business days in advance of the due date of any Excise Tax,
except that any Gross-Up Payment related to payments pursuant to Paragraph
6(a)(i)(D) shall be made upon termination of employment. In the event of any
underpayment or overpayment under this Paragraph 6(a)(iii) as determined by the
Company’s independent auditors (or such other firm as may have been designated
in accordance with the preceding sentence), the amount of such underpayment or
overpayment shall forthwith be paid to the Employee or refunded to the Company,
as the case may be, with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code; provided, however, in no event shall any
reimbursement of the Employee for an underpayment be made later than the end of
the calendar year following the calendar year in which the Employee remits the
related taxes to the applicable governmental authority. The provisions for
Gross-Up Payment in this Paragraph 6(a)(iii) shall apply regardless of whether
or not the Employee has terminated employment with the Company.

 

7

Employment Agreement



--------------------------------------------------------------------------------

  (b) For purposes of this Agreement, a “Change in Control of the Company” means
an event or occurrence set forth in any one or more of clauses (i) through
(iv) below (including an event or occurrence that constitutes a Change in
Control under one or such clauses but is specifically exempted from another such
clause):

 

  (i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (a “Person”) of beneficial ownership of any capital stock
or the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) 20% or more of
either (A) the then-outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”); provided,
however, that for purposes of this paragraph (i), none of the following
acquisitions of Outstanding Company Common Stock or Outstanding Company Voting
Securities shall constitute a Change in Control: (I) any acquisition directly
from the Company (excluding an acquisition pursuant to the exercise, conversion
or exchange of any security exercisable for, convertible into or exchangeable
for common stock or voting securities of the Company, unless the Person
exercising, converting or exchanging such security acquired such security
directly from the Company or an underwriter or agent of the Company), (II) any
acquisition by the Company, (III) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or (IV) any acquisition by any corporation pursuant
to a transaction which complies with subclauses (A) and (B) of clause (iii) of
this Paragraph 6(b); or

 

  (ii) such time as the Continuing Directors (as defined below) do not
constitute a majority of the Board (or, if applicable, the Board of Directors of
a successor corporation to the Company), where the term “Continuing Director”
means at any date a member of the Board (A) who was a member of the Board on the
date of the execution of this Agreement or (B) who was nominated or elected
subsequent to such date by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election or whose
election to the Board was recommended or endorsed by at least a majority of the
directors who were Continuing Directors at the time of such nomination or
election; provided, however, that there shall be excluded from this clause
(B) any individual whose initial assumption of office occurred as a result of an
actual or threatened election contest with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents, by
or on behalf of a person other than the Board; or

 

8

Employment Agreement



--------------------------------------------------------------------------------

  (iii) the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately following such Business
Combination, each of the following two conditions is satisfied: (A) all or
substantially all of the individuals and entities who were the beneficial owners
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding securities entitled
to vote generally in the election of directors, respectively, of the surviving,
resulting or acquiring corporation in such Business Combination (which shall
include, without limitation, a corporation which as a result of such transaction
owns the Company or substantially all of the Company’s assets either directly or
through one or more other entities) (such resulting or acquiring corporation is
referred to herein as the “Acquiring Corporation”) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Company Stock and Outstanding Company Voting Securities,
respectively; and (B) no Person beneficially owns, directly or indirectly, 20%
or more of the then outstanding shares of common stock of the Acquiring
Corporation, or of the combined voting power of the then-outstanding securities
of such corporation entitled to vote generally in the election of directors
(except to the extent that such ownership existed prior to the Business
Combination); or

 

  (iv) approval by the stockholders of the Company or a complete liquidation or
dissolution of the Company.

 

  (c)

For purposes of this Agreement, “Good Reason” shall mean the occurrence of any
of the following events: (i) a material diminution in the Employee’s base salary
except as provided in Paragraph 3(d); (ii) a failure by the Company to pay
annual cash bonuses to the Employees in an amount at least equal to the most
recent annual cash bonuses paid to the Employee; (iii) a failure by the Company
to maintain in effect any material compensation or benefit plan in which the
Employee participated immediately prior to the Change in Control, unless an
equitable arrangement has been made with respect to such plan, or a failure to
continue the Employee’s participation therein on a basis not materially less
favorable than existed immediately prior to the Change in Control; (iv) any
material diminution in the Employee’s position, duties, authorities,
responsibilities or title as in effect immediately prior to the Change in
Control; (v) any requirement by the Company that the location at which the
Employee performs his principal duties be changed to a new location outside a
radius of 25 miles from the Employee’s principal place of employment immediately
prior to the Change in Control; or (vi) the failure of the Company to obtain the
agreement, in a form reasonably satisfactory to the Employee, from any successor
to the

 

9

Employment Agreement



--------------------------------------------------------------------------------

 

Company to assume and agree to perform this Agreement. The Employee shall
provide notice to the Company of the existence of the condition upon which
Employee bases his claim for Good Reason within 90 days of the initial existence
of the condition. As a condition to a termination for Good Reason, if the
condition is capable of being corrected, the Company shall have 30 days during
which it may remedy the condition. If the condition is fully remedied with such
time period there shall be no “Good Reason” and the Company shall not owe the
amounts otherwise required to be paid under Paragraph 5, as amended by this
Paragraph 6, in connection with the termination. The Employee’s right to
terminate his employment for Good Reason shall not be affected by his incapacity
due to physical or mental illness.

 

7. Neither the Employee nor, in the event of his death, his legal
representative, beneficiary or estate, shall have the power to transfer, assign,
mortgage or otherwise encumber in advance any of the payments provided for in
this Agreement, nor shall any payments nor assets or funds of the Company be
subject to seizure for the payment of any debts, judgments, liabilities,
bankruptcy or other actions.

 

8. Any controversy relating to this Agreement and not resolved by the Board of
Directors and the Employee shall be settled by arbitration in the City of
Boston, Commonwealth of Massachusetts, pursuant to the rules then obtaining of
the JAMS, and judgment upon the award may be entered in any court having
jurisdiction, and the Board of Directors and Employee agree to be bound by the
arbitration decision on any such controversy. Unless otherwise agreed by the
parties hereto, arbitration will be by an arbitrator selected from the panel of
the JAMS. The full cost of any such arbitration shall be borne by the Company.

 

9. Failure to insist upon strict compliance with any of the terms, covenants, or
conditions hereof shall not be deemed a waiver of such term, covenant, or
condition, nor shall any waiver or relinquishment of any right or power
hereunder at any one or more times be deemed a waiver or relinquishment of such
right or power at any other time or times by either party.

 

10. All notices or other communications hereunder shall be in writing and shall
be deemed to have been duly given when delivered personally to the Employee or
to the General Counsel of the Company or when mailed by registered or certified
mail to the other party (if to the Company, at 940 Winter Street, Waltham,
Massachusetts 02451, attention General Counsel; if to the Employee, at the last
known address of the Employee as set forth in the records of the Company).

 

11.

This Agreement has been executed and delivered and shall be construed in
accordance with the laws of the Commonwealth of Massachusetts. This Agreement is
and shall be binding on the respective legal representatives or successors of
the parties, but shall not be assignable except to a successor to the Company by
virtue of a merger, consolidation or acquisition of all or substantially all of
the assets of the Company. This Agreement constitutes and embodies the entire
understanding and agreement of the parties and, except as otherwise provided
herein, there are no other agreements or understandings,

 

10

Employment Agreement



--------------------------------------------------------------------------------

 

written or oral, in effect between the parties hereto relating to the employment
of the Employee by the Company. All previous employment contracts between the
Employee and the Company or any of the Company’s present or former subsidiaries
or affiliates is hereby canceled and of no effect.

 

12. The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly in writing and to agree to
perform its obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain an assumption of this
Agreement prior to the effectiveness of succession shall be a breach of this
Agreement. As used in this Agreement, “the Company” shall mean the Company as
defined above and any successor to its business or assets as aforesaid which
assumes and agrees to perform this Agreement, whether by operation of law, or
otherwise.

 

13. The parties intend that payments made pursuant to this Agreement be either
exempt from, or compliant with, Section 409A of the Code and the regulations
promulgated thereunder (“Section 409A”), so as not to be subject to the excise
tax thereunder. Accordingly, the following provisions shall apply to payments
pursuant to this Agreement, notwithstanding any provision to the contrary
contained in this Agreement:

 

  (a) Any medical, dental, prescription drug, or other health benefits
(collectively, the “Medical Benefits”) that may be required to be provided by
the Company under Paragraphs 5 or 6 and that are provided under a so-called
“self-insured” benefit plan which is subject to Section 105(h) of the Code shall
instead be structured so that on or about the first day of each month for which
coverage is to be provided the Company shall pay to the Employee an amount in
cash sufficient to cover the Company’s share of the applicable premium for the
Medical Benefits coverage for that month. The Employee’s premium payments to the
Company for Medical Benefits shall be due on the last day of the month to which
the coverage relates. The parties intend that the first 18 months of Medical
Benefits coverage shall be exempt from the application of Section 409A, and that
any remaining payments by the Company for Medical Benefits shall be considered
in compliance with Section 409A;

 

  (b) Any payment of “reimbursements” by the Company to the Employee, any
payment of “in-kind benefits” from the Company to the Employee, and any “direct
service recipient payments” made by the Company on the Employee’s behalf for a
“limited period of time” (in each case as those terms are used for purposes of
Section 409A) shall be exempt from the application of Section 409A;

 

  (c)

Except as provided in Paragraphs 13(a) or (b) above, or Paragraph 13(e) below,
the remainder of all other payments or benefits that are to be paid or provided
by the Company to the Employee under Paragraphs 5 or 6 shall be paid or provided
in accordance with the schedules set forth in Paragraphs 5 or 6, or if none, in
accordance with the schedules set forth in the underlying employee benefit plans

 

11

Employment Agreement



--------------------------------------------------------------------------------

 

and arrangements. Each payment on a payroll date and each monthly payment under
Paragraphs 5 and 6 shall be deemed to be a “separate payment” as that term is
used for purposes of Section 409A, including the exemptions from Section 409A;

 

  (d) The payments that are to be paid by the Company to the Employee under
Paragraphs 5 or 6 which (i) will constitute payments from a “non-qualified
deferred compensation plan” as that term is used for the purposes of
Section 409A (after taking into account Paragraphs 13(a) and (b) above and any
other exemptions available under Section 409A, including without limitation
qualification as a “short term deferral” within the meaning of Section 409A),
(ii) are payable prior to the date that is 6 months after the Employee’s
“separation from service” as that term is used for purposes of Section 409A
(“Separation from Service”) (such date hereinafter referred to as the “Delayed
Payment Date”), and (iii) do not exceed two (2) times the lesser of (I) or (II)
below, shall be paid in accordance with the payment schedule that would
otherwise apply under Paragraphs 5 or 6 in the absence of the application of
Section 409A. For purposes of this Paragraph 13(d), “(I)” shall mean the sum of
the Employee’s annualized compensation based upon his annual rate of pay for
services provided to the Company for the calendar year preceding the Company’s
taxable year in which the Employee had a Separation from Service, and “(II)”
shall mean the maximum amount that may be taken into account under a qualified
plan pursuant to Section 401(a)(17) of the Code for the year in which the
Employee has a Separation from Service;

 

  (e) If the Employee is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code on the date of the Employee’s “separation
from service” as that term is used for purposes of Section 409A, the payments
that are otherwise scheduled to be paid to the Employee under Paragraphs 5 or 6
prior to the Delayed Payment Date (determined without regard to this Paragraph
13) that exceed the amount calculated under Paragraph 13(d) above shall instead
be paid by the Company to the Employee in a lump sum (together with interest at
the prime rate as published in The Wall Street Journal on the date of Separation
from Service) one day after the Delayed Payment Date (or, if earlier, the death
of the Employee); and

 

  (f) The amount of expenses eligible for reimbursement to the Employee, and the
amount of in-kind benefits provided to the Employee, during any calendar year
shall not affect the expenses eligible for reimbursement, or in-kind benefits to
be provided, in any other calendar year.

 

  (g) The Company shall (i) have the right to deduct from any payment under this
Agreement any and all taxes determined by the Company to be applicable with
respect to such benefits and (ii) shall have the right to require the Employee
to make arrangements satisfactory to satisfy any such withholding obligation
that may not be satisfied in full by wage withholding described in (i).

 

12

Employment Agreement



--------------------------------------------------------------------------------

  (h) Except as provided in Section 6(a)(iii), the Employee shall be responsible
for all taxes with respect to any payments or benefits hereunder except for the
Company’s portion of any Social Security and Medicare taxes. The Company makes
no guarantee regarding the tax treatment of the payments or benefits provided by
this Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

13

Employment Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused its seal to be hereunto affixed and
these presents to be signed by its proper officers, and the Employee has
hereunto set his hand and seal this 28th day of April, 2009 effective as of the
day and year first above written.

(SEAL)

 

PERKINELMER, INC. By:  

/s/ Robert F. Friel

  Robert F. Friel   Chief Executive Officer and President

Employee:

 

/s/ Frank Anders Wilson

    Frank Anders Wilson

 

14

Employment Agreement